DETAILED ACTION

Response to Amendment
The proposed amendment to claim 1 includes structural limitations with respect to the can that were not within the previous claim set, necessitating further search and consideration beyond the limited time allotted for the pilot program.  Further, the issues involved are not considered to be simplified via the amendment as further consideration of the structural components of the batteries of the applied prior art versus the instant claims warrants additional consideration beyond the limited time allotted for the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725